Citation Nr: 1520337	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel










INTRODUCTION

The Veteran had active duty service from October 1967 to August 1971.  

These matters coms before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, as well as a current diagnosis of tinnitus.  See January 2013 VA Examination Report; 38 C.F.R. § 3.385 (2014).  At issue in this case is whether there was an in-service injury (to include in-service noise exposure) and whether there is a nexus between any such in-service injury and the Veteran's current bilateral hearing loss disability and tinnitus.  
   
With respect to an in-service injury, the Veteran's DD 214 listed his Specialty Number & Title as "CS-3000/0000," with a related civilian occupation of Chefs/Cooks.  In the RO's December 2012 VA examination request, it was noted that the Veteran's "occupation in service was cook/culinary that has low probability of noise exposure."  In the Veteran's April 2013 Notice of Disagreement (NOD), he stated that his "records should show that I was not a cook (it is rather loud in kitchens) the entire time in service."  The Veteran stated he was assigned to the boiler and engine room, "where the noise levels are very high," and that he "was on deck during battle training in Cuba (twice) when the deck guns were fired, helicopters would take off and land.  All of this was very loud, to say the least."  The Veteran's DD 214 including multiple listings under the education and training completed section.  Included were education and training for "BT" and "FN," which may refer to boiler technician and fireman, respectively.  Also, some of the Veteran's service treatment records (STRs) listed under the grade, rating or position section "FN," which again may reference fireman, and on an April 1977 VA Form 22-1990 (Veteran's Application for Program of Education or Training), the Veteran listed firefighter school as education or training he received while on active duty.  The Veteran has also, in multiple statements, stated that his eardrums were fractured or ruptured while he was in submarine school during pressure testing.  See, e.g., April 2013 NOD and August 2013 Veteran Statement.  In an April 2011 statement, the Veteran stated that while at sub school in New England, Connecticut, during pressure training in the pressure chamber, his ears started bleeding and the medic told him that his ear drums had fractured.  The Veteran's STRs contained a November 1967 Report of Medical Examination that listed the purpose of the examination as "subs" and that found the Veteran qualified for "submarine training pending pressure testing."  

Based on the evidence of record and the Veteran's statements, remand is required to obtain the Veteran's personnel records, which may provide additional information regarding the Veteran's in-service duties.  In addition, with respect to the incident relating to submarine pressure testing, the Veteran is competent to report that his ears bled and that he was told by a medic that he had fractured or ruptured his ear drums (though he is not competent to himself diagnose a fractured or ruptured ear drum).  While no documentation of this incident existed in the Veteran's STRs, as noted above, the Veteran's STRs did indicate that the Veteran was qualified for submarine testing pending pressure testing, which suggests that the Veteran likely would have subsequently undergone pressure testing, thus offering support of the Veteran's statements.  The Veteran has made multiple consistent statements describing the event.  See March 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), April 2011 Veteran Statement, November 2011 Veteran Statement, April 2013 NOD, May 2013 Veteran Statement, June 2013 Veteran Statement and August 2013 Veteran Statement.  As will be detailed further below, the January 2013 VA examination report was inadequate.  On remand, a new VA examination and opinion must address whether there is a nexus between the reported in-service incident during submarine pressure testing and the Veteran's current bilateral hearing loss disability and tinnitus.

The Veteran was afforded a VA examination in January 2013.  A negative opinion was provided as to direct service connection.  The examiner provided a rationale that stated that the Veteran's hearing was normal on induction and "[t]here was a check on no trouble with ears, nose, throat or hearing on discharge exam...Further Veteran's MOS was cook/culinary which is low probability for noise."  The rationale provided is inadequate and an additional VA examination and opinion is therefore required on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's rationale relied, at least in part, on a lack of in-service documentation of the Veteran's claim.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R.    § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, the Veteran stated in his April 2013 NOD that his "hearing started to deteriorate while still in the military, but was not bad enough to complain about then.  My hearing slowly got worse as the years passed by" and stated in an August 2013 statement that "my hearing loss began right out of service."  

Also, while on remand, any outstanding VA treatment records must be obtained (the most recent records of record are from May 2013).  

Finally, a March 2013 Social Security Administration (SSA) Inquiry referenced a denied claim.  The Board cannot conclude, based upon this record, that there are any relevant, outstanding records in the custody of the SSA.  As such, on remand, the Veteran should be contacted to clarify whether he ever applied for social security disability benefits.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records to obtain information concerning training and any duties other than cook.  

2.  Obtain any outstanding VA treatment records (the most recent records of record are from May 2013).

3.  Contact the Veteran and ask him whether he ever applied for social security disability benefits.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.  

4.  After completion of above, afford the Veteran an appropriate VA examination to evaluate the etiology of the Veteran's bilateral hearing loss disability and tinnitus.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury.  

The examiner's attention is directed to the Veteran's statements that he was involved in an in-service incident during submarine pressure testing that resulted in his ears bleeding and that he was told by a medic that he had fractured or ruptured his ear drums.  

The examiner's attention is also directed to the Veteran's testimony as to decreased hearing acuity in-service and following service.  See April 2013 NOD (stating that "my hearing started to deteriorate while still in the military, but was not bad enough to complain about then.  My hearing slowly got worse as the years passed by"); August 2013 Veteran Statement (stating that "my hearing loss began right out of service").    

In rendering the above opinion, the medical professional is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




